Citation Nr: 0942441	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to March 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2009.


FINDING OF FACT

The Veteran's bilateral hearing loss is not causally related 
to active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; bilateral hearing loss is one of the 
chronic conditions subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for bilateral 
hearing loss.  He contends that his in-service noise exposure 
has led to his current levels of hearing loss.  His claim 
must be denied, however, as the probative evidence in the 
file does not establish a nexus between his active duty 
service and his current disability.

First, the Board acknowledges that the Veteran was exposed to 
noise during service.  The Veteran had two years of honorable 
service in the Army.  The Veteran's DD214 lists auto 
repairman as his military occupational specialty.  
Additionally, the Veteran was awarded a rifle expert badge.  
In his September 2009 hearing, the Veteran testified that he 
did not wear ear protection while working as a mechanic or 
while on the rifle range.

The Board further acknowledges that the Veteran currently 
suffers from bilateral hearing loss.  The Veteran was 
afforded a VA hearing examination in conjunction with his 
claim.  The examination found the Veteran to have an average 
puretone threshold in decibels of 68.75 in the right ear and 
77.5 in the left.  Speech recognition scores using the 
Maryland CNC word lists were 78 percent in the right ear and 
72 percent in the left ear.  The examiner accordingly 
diagnosed the Veteran as suffering from moderate to profound 
sensorineural hearing loss.

The only question thus remaining is whether there is a nexus 
between the Veteran's in-service noise exposure and his 
current hearing loss.  Here, the examiner concluded that the 
Veteran's hearing loss is less likely as not caused by or a 
result of his in-service noise exposure.  The examiner based 
her opinion on a review of the Veteran's noise exposure both 
during and post-service.  Following his separation from 
active service, the Veteran worked for 44 years as a mechanic 
on farm equipment, and he hunted recreationally.  The Veteran 
did not use ear protection in these occupational and 
recreational pursuits.  

While no other medical expert has opined on whether the 
Veteran's hearing loss is related to his active duty service, 
the Veteran's testimony reflects his belief that such a link 
exists.  At the Veteran's September 2009 hearing and in 
various statements throughout the appeal period, the Veteran 
has reiterated his belief that his hearing loss is related to 
an in-service incident.  Specifically, the Veteran contends 
that, when assisting drill instructors with rifle training, a 
bolt from a rifle exploded near his head.  

At his Travel Board hearing, the Veteran described the 
history of his hearing loss.  Though he claimed that his 
hearing diminished by the time he separated from active duty 
service, he noticed a precipitous change within the last 10 
years.  He described his difficulty in hearing those with 
soft voices and in hearing the television.  

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his hearing loss is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  A Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 

Hearing loss, however, requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  The Board notes 
that the only medical opinion of record as to the etiology of 
the veteran's hearing loss is from the VA examiner, and she 
opined that his hearing loss is not related to his active 
service.

As the probative medical evidence does not show a nexus 
between the Veteran's active duty noise exposure and his 
current bilateral hearing loss, the Board concludes that the 
Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2008 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records.  He further 
requested and testified at a Travel Board hearing.  

The Veteran was afforded a VA compensation and pension 
examination relevant to his claim.  In his September 2009 
hearing, both the Veteran and his representative criticized 
the accuracy and thoroughness of the examination.  
Specifically, the Veteran contended the examiner rushed 
through the Veteran's recitation of his medical history.  As 
a result, the representative contended that the examination 
is inadequate and the claim should either thus be granted or 
remanded.

Pursuant to VA regulations, if a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009).  Here, despite 
the concerns of the Veteran and his representative, the 
examination appears to be thorough.  The examiner reviewed 
the Veteran's medical history, and she administered the 
necessary tests to diagnose hearing loss.  Though the 
Veteran's claims file was initially not available for review, 
the examiner provided an addendum to her report upon 
reviewing the file.  The Board thus finds that the 
examination is adequate for rating purposes.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


